DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 08/31/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisner et al (US 2012/0206452, hereafter, Geisner).
Regarding claim 1, Geisner discloses a digital audio processing system for acoustically rendering a three-dimensional virtual environment, comprising a processor and memory, wherein the memory has stored therein instructions that when executed by the processor (see para [0007]-[0008], [0166]):
receive listener information about a listener including a position in the three-dimensional virtual environment (see fig. 1A-1B, para [0042]-[0043], [0060]-[0078], [0086]);
receive information about a sound producing object information in the three-dimensional virtual environment, wherein the sound producing object information a position of the sound producing object in the three-dimensional virtual environment (see fig. 3A-3C; para [0090]-[0108]);
	associate an audio characteristic with the sound producing object, the audio characteristic defining a sound to be produced by the sound producing object (see fig. 3C, para [0104]-[0107]); and 
	4860P35127US 1816/645,418modifying a level of detail of the sound over time according to a distance between the position of the listener and the position of the sound producing object (see fig. 7A-7D, para [0142]-[0145]; and fig. 13A-13B, para [0161]-[0165]).
Method claim 8 corresponds to the independent apparatus claim 1 in that it defines a respective method step for each structural feature of claim 1, and method claim 8 is rejected for the same reasoning as set forth for the rejection of apparatus claim 1 since the apparatus claims perform the same functions as the method claims.

Independent claim 15 refers to a non-transitory computer readable storage medium and corresponds to the independent method claim 8 in that it defines a respective functional step for each method feature of claim 8, Geisner discloses in para [0166] that the computer readable storage medium storing computer executable instructions to perform the disclosed method as claimed in claim 8.  Claims 15 is rejected for the same reasoning as set forth in apparatus claim 1 and method 8 as stated above.

Regarding claims 2-3, 5; 9-10, 12; and 16-17, 19, Geisner discloses the claimed subject matter in fig. 3A-3C; para [0090]-[0092]; fig. 7A-7D; para [0142]-[0145]; [0161]-[0165] and fig. 13A-13B.

Regarding claims 4, 6, 7; 11, 13, 14; and 18, 20, Geisner discloses the claimed subject matter in fig.3B-3C, para [0067], [0084], [0090]-[0092], [0112]; the process of calculation of sub-volumes of the geometric volume of the sound producing/occluding object is known to the skilled person; see para [0077], [0090]-[0092], [0096], [0112], [0130]-[0131].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Issued patent(s) 11,146,905 of related parent application(s) 16/645,418 is made of record here as pertinent art to the claimed invention.
Chu et al, Kadri and Coffman et al disclose various sound source localization and media playback devices of audio signal control in a 3-D environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                           	09/09/2022